DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on January 28, 2020.  Accordingly, claims 1-14 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on January 29, 2020; September 17, 2020 and September 25, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baraszu et al. (US 9,506,992 B2).
Claims 8-14 present a method according to the apparatus of claims 1-7.  Therefore, the argument made against claims 1-7 also applies, mutatis mutandis, to claims 8-14.
Baraszu et al. teaches systems and methods for detecting high-voltage contactor state of health comprising:

    PNG
    media_image1.png
    766
    657
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    617
    505
    media_image2.png
    Greyscale

With regard to claims 1 and 8, a system (FIG. 1, control system 106) for diagnosing a contactor life using contactor coil current, the system (FIG. 1, control system 106) comprising: a voltage measurement unit (FIG. 1, one or more sensors 112 and 114, which “may comprise, for example, voltage sensors, current sensors, temperature sensors, and/or the like” as recited in column 5, lines 23-25 (emphasis added)) for measuring a voltage of a contactor coil (FIG. 1, primary and/or secondary contactors 108 and 110 may comprise one or more actuator ) for a contactor (FIG. 1, primary and/or secondary contactors 108 and 110); a current measurement unit (FIG. 1, one or more sensors 112 and 114, which “may comprise, for example, voltage sensors, current sensors, temperature sensors, and/or the like” as recited in column 5, lines 23-25 (emphasis added)) for measuring a current of the contactor coil (FIG. 1, primary and/or secondary contactors 108 and 110 may comprise one or more actuator ); a temperature measurement unit (FIG. 1, one or more sensors 112 and 114, which “may comprise, for example, voltage sensors, current sensors, temperature sensors, and/or the like” as recited in column 5, lines 23-25 (emphasis added)) for measuring a temperature of the contactor coil (FIG. 1, primary and/or secondary contactors 108 and 110 may comprise one or more actuator ); a confirmation unit (FIG. 1, control system 106) for confirming a real-time resistance value, a real-time voltage value, and a real-time current value for the contactor coil (FIG. 1, primary and/or secondary contactors 108 and 110 may comprise one or more actuator ) based on a temperature measurement value measured through the temperature measurement unit (FIG. 1, one or more sensors 112 and 114, which “may comprise, for example, voltage sensors, current sensors, temperature sensors, and/or the like” as recited in column 5, lines 23-25 (emphasis added)); a storage unit (FIG. 5 in view of FIG. 1, storage medium 510) for storing an average value of a current measured when the contactor (FIG. 1, primary and/or secondary contactors 108 and 110) operates to correspond to a predetermined number of times; and a determination unit (FIG. 1, control system 106) for determining whether a life of the contactor (FIG. 1, primary and/or secondary contactors 108 and 110) is deteriorated based on whether the average value stored in the storage unit (FIG. 5 in view of FIG. 1, storage medium 510) exceeds a predetermined threshold current value (a calibrated and/or learned value for a reference unwelded contactor) (For more details, please see Abstract; FIGS. 1, 2 and 5; from column 3, line 34 to column 7, line 46; from column 8, line 66 to column 10, line 11; and claims 1-16).

With regard to claims 2 and 9, the current measurement unit (FIG. 1, one or more sensors 112 and 114, which “may comprise, for example, voltage sensors, current sensors, temperature sensors, and/or the like” as recited in column 5, lines 23-25 (emphasis added)) measures the current of the contactor coil when the contactor operates from an on state to an off state (Column 3, lines 34-41).
With regard to claims 3 and 10, the confirmation unit (FIG. 1, control system 106) confirms the real-time resistance value and the real-time voltage value according to the measured temperature measurement value based on a resistance value table which a resistance value of the contactor coil for each temperature value is matched with and is prestored in (a calibrated and/or learned value for a reference unwelded contactor) (From column 3, line 34 to column 4, line 9; and column 6, lines 27-32).  It is noted that the resistance is directly proportional to the temperature as in well-known expression Rt = Ro (1 + 𝛼ΔT)).
With regard to claims 4 and 11, the confirmation unit (FIG. 1, control system 106) confirms a calculation value calculated by the following equation as the real-time current value: I=V/R, wherein, V denotes the real-time voltage value and R denotes the real-time resistance value) (From column 5, line 59 to column 7, line 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baraszu et al.
Baraszu et al. teaches all that is claimed as discussed in the above rejection of claims 1-4 and 8-11 including the storage unit (FIG. 5 in view of FIG. 1, storage medium 510) for storing measurement data (e.g., current and/or voltage data), the determination unit (FIG. 1, control system 106), and contactor (FIG. 1, primary and/or secondary contactors 108 and 110), 
However, Baraszu et al. does not specifically teach the following features:
The contactor operates 50 times as a first average value, and the contactor additionally operates 10 times after 50-time operations as a second average value.
The threshold current value is 50 mA.
It is noted that:
With regard to claims 5, 7, 12 and 14, these claims are directed to an apparatus whose features are recited functionally.  However, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone (See MPEP 2114).  The determination unit (FIG. 1, control system 106) in combination with the contactor (FIG. 1, primary and/or secondary contactors 108 and 110) is fully capable of performing functions as recited in claims 5, 7, 12 and 14, respectively (For more details, please see Abstract; FIGS. 1, 2 and 5; from column 3, line 34 to column 7, line 46; from column 8, line 66 to column 10, line 11; and claims 1-16).
In addition, it is also noted that the features as recited in claims 5, 7, 12 and 14 upon which applicants rely (i.e., “the contactor operates 50 times as a first average value, and the contactor additionally operates 10 times after 50-time operations as a second average value”, and “the threshold current value is 50 mA”) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such potential is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling, S91 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Please see MPEP 2144.05 II. OPTIMIZATION OF RANGES: Optimization Within Prior Art Conditions or Through Routine Experimentation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for detecting high-voltage contactor state of health of Baraszu et al. to perform the functions as recited in claims 5, 7, 12 and 14 since such an arrangement is beneficial to provide desirable and exemplary choices for the systems and methods for detecting high-voltage contactor state of health.  Such an implementation can significantly increase the effectiveness of detecting high-voltage contactor state of health.
With regard to claim 6, Baraszu et al. teaches a determination unit (FIG. 1, control system 106) that makes, as clearly disclosed in column 7, lines 30-46, “a determination may be made at 240 whether the measure of closeness exceeds a first threshold associated with a welded contactor.  If so, the contactor weld state may be determined to be unwelded at 244.  A determination may be made at 242 whether the measure of closeness is between the first threshold and a second lower threshold.  If so, the contactor weld state may be determined to be partially welded at 246.  Otherwise, if the measure of closeness is below the second threshold, the contactor weld state may be determined to be fully welded at 248.  While the above description and the illustrated method 200 utilize two comparison thresholds and three contactor weld states, it will be appreciated that any number of comparison thresholds and/or weld states (e.g., a plurality of partially welded states having various degrees) may be utilized in connection the disclosed systems and methods.  The method 200 may proceed to terminate at 250.”  Therefore, as recited in claim 6 the additional features, “when at least one of the first average value or the second average value exceeds the threshold current value, the determination unit determines that a malfunction has occurred in the contactor to generate a warning signal, and when the first average value and the second average value do not exceed the threshold current value, the determination unit delivers a second average value additional storing signal to additionally store the second average value in the storage unit as determining that the malfunction has not occur in the contactor”, relate to slight modifications in the system for diagnosing a contactor life using contactor coil current according to claims 1 and 8 that lie in the scope of what someone skilled in the art is accustomed to performing based on well-known considerations common and commercially available to those skilled in the art.  Therefore, it would be easy for a person skilled in the art to conceive of applying these features to the system for diagnosing a contactor life using contactor coil current according to claims 1 and 8 to take advantage of any number of comparison thresholds and/or weld states for detecting high-voltage contactor state of health as clearly disclosed in column 7, lines 30-46.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Hiwatari et al. (US 6,744,609 B2) teaches a motor control circuit having motor protective circuit.
Phillips (US 2005/0275993 A1) teaches a system and method for detecting failure of a relay based circuit.
Ryu (US 2019/0039458 A1) teaches a battery management apparatus.
Priest (US 2019/0131047 A1) teaches a solenoid actuator with fast analog controlled economizer.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858